Case 19-13437-ABA         Doc 22     Filed 04/01/19 Entered 04/01/19 21:29:47            Desc Main
                                    Document      Page 1 of 17



                        NOTICE OF OBJECTION TO CONFIRMATION

     U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER PARTICIPATION
TRUST has filed papers with the Court to object to the Confirmation of the Chapter 13 Plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Plan, or if you
want the Court to consider your views on the Objection, then on or before, you or your attorney
must:

               1.     File with the Court an answer, explaining your position at:
                                                 Clerk
                                        U.S. Bankruptcy Court
                                     401 Market Street, 2nd Floor
                                          Camden, NJ 08101

If you mail your response to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

                                   You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC           Isabel C. Balboa, Trustee
1617 JFK Boulevard, Suite 1400                Cherry Tree Corporate Cen, 535 Route 38 - Suite 580
Philadelphia, PA 19103                        Cherry Hill, NJ 08002



               2.     Attend the hearing scheduled to be held on 04/24/2019 in the CAMDEN
                      Bankruptcy Court, at the following address:

                                                    U.S. Bankruptcy Court
                                                 401 Market Street, 2nd Floor
                                                      Camden, NJ 08101


       If you or your attorney do not make these steps, the Court may decide that you do not
oppose the relief sought in the Objection and may enter an Order granting that relief.

Date: April 1, 2019
                                             /s/ Robert J. Davidow
                                             Robert J. Davidow, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
Case 19-13437-ABA   Doc 22    Filed 04/01/19 Entered 04/01/19 21:29:47   Desc Main
                             Document      Page 2 of 17


                                    Philadelphia, PA 19103
                                    Tel: 856-813-5500 Ext. 47960
                                    Fax: 856-813-5501
                                    Email: Robert.Davidow@phelanhallinan.com
Case 19-13437-ABA          Doc 22    Filed 04/01/19 Entered 04/01/19 21:29:47           Desc Main
                                    Document      Page 3 of 17



File No. 823164
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER PARTICIPATION TRUST

In Re:                                        UNITED STATES BANKRUPTCY COURT
         LAWRENCE A. DAY                      FOR THE DISTRICT OF NEW JERSEY
                                              CAMDEN VICINAGE

                                              Chapter 13
Debtor
                                              Case No. 19-13437 - ABA

                                             Hearing Date: 04/24/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER PARTICIPATION TRUST, the
holder of a Mortgage on debtor residence located at 2254 TREMONT AVENUE, ATCO, NJ 08004
hereby objects to the Confirmation of the debtor proposed Chapter 13 Plan on the following
grounds:


         1.     Movant is U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER
         PARTICIPATION TRUST.
         2.     Debtor, LAWRENCE A. DAY are the owners of the property located at 2254
         TREMONT AVENUE, ATCO, NJ 08004.
         3.    Movant is in the process of drafting and filing a Proof of Claim. The approximate
         arrears are $124,598.25
         4.     Debtor’s Plan fails to cure the delinquency pursuant to 11 U.S.C. §1322(b)(5).
         Debtor's Plan currently provides for payment to the Movant in the amount of $0.00.
         5.    Debtor’s Plan should be amended to fully fund the arrears owed to Movant.
         Confirmation of Debtor’s proposed Plan should be denied
Case 19-13437-ABA         Doc 22     Filed 04/01/19 Entered 04/01/19 21:29:47            Desc Main
                                    Document      Page 4 of 17


       6.      Debtors' Plan provides for the Debtors' pursuit of a loan modification. Debtors' Plan
is speculative in nature in that the Plan contemplates curing the arrears through a loan modification
that has neither been offered nor approved.




       WHEREFORE, U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER
PARTICIPATION TRUST respectfully requests that the Confirmation of Debtor Plan be denied.
                                              /s/ Robert J. Davidow
                                              Robert J. Davidow, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 47960
                                              Fax: 856-813-5501
                                              Email: Robert.Davidow@phelanhallinan.com

Dated: April 1, 2019
 Case 19-13437-ABA       Doc 22    Filed 04/01/19 Entered 04/01/19 21:29:47             Desc Main
                                  Document      Page 5 of 17




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 823164
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for U.S. BANK TRUST, N.A., AS
 TRUSTEE FOR LSF11 MASTER PARTICIPATION
 TRUST
 In Re:                                                   Case No: 19-13437 - ABA

 Lawrence A. Day                                          Hearing Date: ______________

                                                          Judge: Andrew B. Altenburg, Jr

                                                          Chapter: 13

                          CERTIFICATION OF SERVICE

     1.    I, Bjorn Pilgrim:

              represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11
           MASTER PARTICIPATION TRUST in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

     2.    On April 1, 2019 I sent a copy of the following pleadings and/or documents
           to the parties listed below:

           Objection to Plan

     3.    I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: April 1, 2019                            /s/ Bjorn Pilgrim
                                                    Bjorn Pilgrim
Case 19-13437-ABA           Doc 22      Filed 04/01/19 Entered 04/01/19 21:29:47                     Desc Main
                                       Document      Page 6 of 17




 Name and Address of Party Served                Relationship of                        Mode of Service
                                                Party to the Case
                                                                               HAND-DELIVERED

                                                                               REGULAR MAIL

LAWRENCE A. DAY                                                                CERTIFIED MAIL/RR
2254 TREMONT AVENUE,
                                         DEBTOR
ATCO, NJ 08004                                                                 E-MAIL

                                                                               NOTICE OF ELECTRONIC FILING (NEF)

                                                                               OTHER__________________
                                                                             (AS AUTHORIZED BY THE COURT *)
                                                                               HAND-DELIVERED

                                                                               REGULAR MAIL

MARK K. SMITH, ESQUIRE                                                         CERTIFIED MAIL/RR
2 PRINCESS ROAD
                                         DEBTOR
SUITE 1-G                                                                      E-MAIL
LAWRENCEVILLE, NJ 08648
                                                                               NOTICE OF ELECTRONIC FILING (NEF)

                                                                               OTHER__________________
                                                                             (AS AUTHORIZED BY THE COURT *)
                                                                               HAND-DELIVERED

                                                                               REGULAR MAIL

ISABEL C. BALBOA, TRUSTEE                                                      CERTIFIED MAIL/RR
CHERRY TREE CORPORATE CEN                DEBTOR’S
535 ROUTE 38 - SUITE 580                 ATTORNEY                              E-MAIL
CHERRY HILL, NJ 08002
                                                                               NOTICE OF ELECTRONIC FILING (NEF)

                                                                               OTHER__________________
                                                                             (AS AUTHORIZED BY THE COURT *)
                                                                               HAND-DELIVERED

                                                                               REGULAR MAIL
U.S. TRUSTEE
U.S. TRUSTEE                                                                   CERTIFIED MAIL/RR
US DEPT OF JUSTICE
                                         TRUSTEE
OFFICE OF THE US TRUSTEE                                                       E-MAIL
ONE NEWARK CENTER STE 2100
NEWARK, NJ 07102                                                               NOTICE OF ELECTRONIC FILING (NEF)

                                                                               OTHER__________________
                                                                             (AS AUTHORIZED BY THE COURT *)
      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                       2
Case 19-13437-ABA   Doc 22    Filed 04/01/19 Entered 04/01/19 21:29:47   Desc Main
                             Document      Page 7 of 17




                       Exhibit “B”
    Case 19-13437-ABA   Doc 22
                            16    Filed 04/01/19
                                        03/19/19 Entered 04/01/19
                                                           03/19/19 21:29:47
                                                                    15:10:49    Desc Main
                                 Document      Page 8
                                                    1 of 17
                                                         10


0




                                                                           19-13437
LAWRENCE A. DAY
                                                                               ABA




                                                                          3/19/19




                  MKS                     LD
Case 19-13437-ABA      Doc 22
                           16        Filed 04/01/19
                                           03/19/19 Entered 04/01/19
                                                              03/19/19 21:29:47
                                                                       15:10:49   Desc Main
                                    Document      Page 9
                                                       2 of 17
                                                            10



                              200                 month

      April 1, 2019                                 36




                2254 Tremont Avenue, Atco NJ
                                  8/15/.19
Case 19-13437-ABA   Doc 22
                        16    Filed 04/01/19
                                    03/19/19 Entered 04/01/19
                                                      03/19/19 21:29:47
                                                               15:10:49     Desc Main
                             Document
                             Document Page Page10
                                               3 of
                                                  of10
                                                     17




                                                                          1500
     Case 19-13437-ABA             Doc 22
                                       16    Filed 04/01/19
                                                   03/19/19 Entered 04/01/19
                                                                     03/19/19 21:29:47
                                                                              15:10:49      Desc Main
                                            Document
                                            Document Page Page11
                                                              4 of
                                                                 of10
                                                                    17




Seterus/First Nat'l   First Mortgage    $169,211.54       n/a             Arrears Paid Through $1656.53
Mortgage                                                                  Loan Modification
Case 19-13437-ABA   Doc 22
                        16    Filed 04/01/19
                                    03/19/19 Entered 04/01/19
                                                      03/19/19 21:29:47
                                                               15:10:49   Desc Main
                             Document
                             Document Page Page12
                                               5 of
                                                  of10
                                                     17
Case 19-13437-ABA         Doc 22
                              16    Filed 04/01/19
                                          03/19/19 Entered 04/01/19
                                                            03/19/19 21:29:47
                                                                     15:10:49   Desc Main
                                   Document
                                   Document Page Page13
                                                     6 of
                                                        of10
                                                           17




  Wells Fargo Dealer Services




                    100
    Case 19-13437-ABA   Doc 22
                            16    Filed 04/01/19
                                        03/19/19 Entered 04/01/19
                                                          03/19/19 21:29:47
                                                                   15:10:49    Desc Main
                                 Document
                                 Document Page Page14
                                                   7 of
                                                      of10
                                                         17




Sunnubo          0                    Solar Panel Lease   Assumed             $350
Case 19-13437-ABA   Doc 22
                        16    Filed 04/01/19
                                    03/19/19 Entered 04/01/19
                                                      03/19/19 21:29:47
                                                               15:10:49   Desc Main
                             Document
                             Document Page Page15
                                               8 of
                                                  of10
                                                     17
Case 19-13437-ABA       Doc 22
                            16     Filed 04/01/19
                                         03/19/19 Entered 04/01/19
                                                           03/19/19 21:29:47
                                                                    15:10:49   Desc Main
                                  Document
                                  Document Page Page16
                                                    9 of
                                                       of10
                                                          17




     Administrative Expenses
     Secured Claim

     Priority Unsecured 5) General Unsecured
Case 19-13437-ABA   Doc 22
                        16    Filed 04/01/19
                                    03/19/19 Entered 04/01/19
                                                      03/19/19 21:29:47
                                                               15:10:49   Desc Main
                             Document     Page 17
                                               10 of 17
                                                     10




2/19/19                                        /s/ Lawrence Day




 3/19/19                                       /s/ Mark K Smith
